Banke, Chief Judge,
concurring in part and dissenting in part.
I concur in Division 1 of the court’s opinion but dissent to the court’s holding in Division 2 that the so-called “repair shop exclusion” set forth in OCGA § 33-34-2 (9) is not applicable to the present case. The majority’s holding in this respect appears to be based on the mere fact that the appellee’s injury arose from the operation of a motor vehicle, which it obviously did. In my opinion, however, this *504completely begs the question of whether the exclusion applies.
Pursuant to OCGA § 33-34-7, PIP benefits are payable for economic loss resulting from “accidental bodily injury,” a term which is defined by OCGA § 33-34-2 (1), in pertinent part, to mean bodily injury “arising out of the operation, maintenance, or use of a motor vehicle. ...” Pursuant to OCGA § 33-34-2 (9), however, the term “ ‘[operation, maintenance, or use of a motor vehicle’ . . . does not include conduct within the course of a business of repairing, servicing, or otherwise maintaining motor vehicles unless the conduct ... involves the actual operation of a motor vehicle as a vehicle on business premises. . . .” Thus, unless an injury arises “out of the operation, maintenance, or use of a motor vehicle,” PIP coverage simply does not apply to it at all, regardless of where it occurs; whereas, if the conduct giving rise to the injury “involves the actual operation of a motor vehicle as a vehicle on business premises,” the injury is compensable even though it would otherwise be subject to the repair shop exclusion.
In construing the scope of the “as a vehicle” exception the repair shop exclusion, it is appropriate to begin by asking what the Legislature’s purpose might have been in enacting the repair shop exclusion in the first place. Only one logical response leaps to mind — to protect automobile insurance carriers from exposure to blanket liability for on-the-job injuries suffered by insureds who make their living by repairing, servicing, or otherwise maintaining motor vehicles, a category into which the appellee’s injury in this case clearly falls. Generally speaking, such liability is, of course, more properly the province of workers’ compensation coverage than automobile accident coverage. However, regardless of the Legislature’s purpose in enacting the exclusion, it is apparent that the “as a vehicle” exception must refer to some form of vehicular operation other than that which is immediately necessary to the performance of repairs, maintenance, or service on the vehicle, for otherwise the exception would virtually gut the exclusion.
It is undisputed in the present case that the insured’s job consisted entirely of servicing his employer’s fleet of trucks. The fact that he was employed at an “in-house” maintenance facility, rather than one which performed repairs for customers for a fee, does not, in my opinion, provide a logical rationale under such circumstances for determining whether the repair shop exclusion is applicable. The fallacy behind the majority’s reasoning in this respect is readily illustrated by applying that reasoning to the facts at issue in Southern Guaranty Ins. Co. v. Morris, 565 FSupp. 225 (N.D. Ga. 1982), which the majority erroneously cites as being supportive of its decision. In that case, the repair shop exclusion was held to be inapplicable to an injury suffered by an insured while assisting a mechanic with the repair of his *505(the insured’s) own vehicle at the mechanic’s repair shop. In holding that the injury was compensable, the court reasoned that the statutory language, “conduct in the course of a business of repairing, servicing, or otherwise maintaining motor vehicles” referred only to the conduct of persons employed in such a business. Thus, although the business in question quite clearly qualified as a repair shop within the meaning of the statute, the court held that because the plaintiff did not work there the exclusion was not applicable to his claim. Had the court focused on whether the facility performed repairs for the public on a fee basis rather than on whether the plaintiff worked there, then it would have been required to reach the opposite result and to hold that his injury had occurred “in the course of a business” of repairing motor vehicles.
Decided May 22, 1986
Rehearings denied June 25, 1986
William A. Binges, William B. Strickland, for appellant.
Charles E. Buker III, for appellee.
Similarly, I do not believe the fact that the truck’s engine was still running when the injury occurred has any logical bearing on whether the exclusion is applicable. Obviously, the fact that the engine was running helps to establish that the injury arose out of the “operation, maintenance, or use of a motor vehicle,” but it has no bearing whatever on the question of whether the vehicle was being operated “as a vehicle,” rather than merely for the immediate purpose of servicing it. This court’s contrary implication in Parker v. Atlanta Cas. Co., 157 Ga. App. 539 (278 SE2d 119) (1981), that the applicability of the repair shop exclusion may in fact be determined, in some instances, by simple reference to whether the vehicle’s engine was running when the accident occurred, is, in my opinion, erroneous and should be disavowed.
Because the undisputed facts of the present case establish that the insured was injured while servicing one of his employer’s trucks during the course of his employment as a serviceman in a facility devoted to the maintenance, servicing and repair of such vehicles, I would hold that the trial court erred in holding the repair shop exclusion to be inapplicable.
I am authorized to state that Presiding Judge McMurray, Presiding Judge Birdsong, and Judge Sognier join in this opinion.